UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
THE HUMANE SOCIETY OF                  )
THE UNITED STATES, et al.,             )
                                       )
                      Plaintiffs,      )
                                       )
       v.                              )    Civil Action No. 12-1582 (ABJ)
                                       )
SONNY PERDUE, 1                        )
Secretary of the U.S.                  )
Department of Agriculture,             )
                                       )
                      Defendant.       )
____________________________________)

                                MEMORANDUM OPINION

       The U.S. Department of Agriculture (“USDA”) oversees multiple federal programs

established by Congress to promote certain agricultural commodities. These programs are funded

by “checkoffs” – mandatory assessments that producers and importers pay on the sale or import

of the commodity. The assessments are used to pay for a range of activities, including research

and marketing of the commodities, and they subsidize well-known advertising campaigns, such as

“Got Milk?,” “Beef: It’s What’s for Dinner,” and “The Incredible, Edible Egg.” This case

involves the pork checkoff program and the trademarks associated with the slogan “Pork The Other

White Meat.”

       The National Pork Board (“Board” or “NPB”) is a fifteen-member board appointed by the

Secretary of Agriculture that is responsible for developing and administering the pork checkoff




1      Plaintiffs named former Secretary of Agriculture Thomas Vilsack as defendant. Pursuant
to Federal Rule of Civil Procedure 25(d), the Court substitutes his successor as defendant.


                                               1
program. Plaintiffs in this case challenge the Secretary’s decision to approve the Board’s purchase

of the trademarks associated with “The Other White Meat” campaign.

       Beginning in 2001 until it purchased the trademarks in 2006, the Board gained access to

the trademarks through a licensing agreement with the National Pork Producers Council

(“NPPC”), the private industry trade association that developed the trademarks. The fee for the

exclusive license to use the trademarks was one dollar per year, until 2004 when it increased to

$818,000 per year. In 2006, with the Secretary’s approval, the Board entered into an agreement

to purchase the trademarks from NPPC for approximately $34.6 million (the “Purchase

Agreement”), which it agreed to finance over twenty years at an interest rate of 6.75%, for a total

cost of $60 million including interest. Under the Purchase Agreement, the Board agreed to pay

NPPC $3 million annually for twenty years.

       Pursuant to the Pork Promotion, Research, and Consumer Information Act, 7 U.S.C. § 4801

et seq. (“Pork Act” or “the Act”), which established the pork checkoff program, the Secretary is

required to approve the Board’s annual budget each year. Through that process, the Secretary has

approved the $3 million payment every year since the Board purchased the trademarks. In 2016,

the agency undertook a review of the annual payments under the Purchase Agreement and re-

approved the annual payments.

       Plaintiffs challenge the Secretary’s approval of the initial purchase of the trademarks and

the subsequent approval of the annual payments under the Purchase Agreement on the grounds

that they resulted in the use of pork checkoff dollars to influence legislation, which is prohibited

by the Pork Act, and on the basis that the Secretary’s actions were arbitrary, capricious, and

contrary to law.



                                                 2
         Pending before the Court are plaintiffs’ motion for summary judgment, 2 defendant’s

motion to dismiss for lack of subject matter jurisdiction or, in the alternative, motion for summary

judgment, 3 and intervenor-defendant NPPC’s motion to dismiss or motion for summary

judgment, 4 all of which are fully briefed. 5     Upon review of the parties’ submissions, the

administrative record in this case, and the applicable law, the Court will grant in part and deny in

part plaintiffs’ motion for summary judgment and grant in part and deny in part defendant’s and

intervenor-defendant’s motions for summary judgment. The Court agrees with defendants that

plaintiffs’ challenge to the approval of the 2006 Purchase Agreement itself was untimely, and that

their claims concerning the approval of any annual payments made in the past are moot. But the

Court concludes that decision to continue to approve the annual payments based on the review of

the Purchase Agreement that was undertaken in 2016 was arbitrary and capricious and unmoored

from the facts and circumstances before the agency, so it will rule in favor of the plaintiffs on that

issue.




2      Pls.’ Mot. for Summ. J. [Dkt. # 52] (“Pls.’ Mot.”) and Pls.’ Mem. of P. & A. in Supp. of
Mot. for Summ. J. [Dkt. # 52-1] (“Pls.’ Mem.”).

3       Def.’s Mot. to Dismiss for Lack of Subject Matter Juris. or in the Alternative for Summ. J.
[Dkt. # 54] (“Def.’s Mot.”) and Def.’s Mem. in Supp. of Def.’s Mot. and in Opp. to Pls.’ Mot.
[Dkt. # 54-1] (“Def.’s Mem.”).

4       NPPC’s Mot. to Dismiss or in the Alternative for Summ. J. and Opp. to Pls.’ Mot. [Dkt.
# 55] (“NPPC’s Mot.”) and Mem. of P. & A. in Supp. of NPPC’s Mot. [Dkt. # 55-1] (“NPPC’s
Mem.”).

5      See Pls.’ Combined Reply in Supp. of Pls.’ Mot. and Opp. to Def.’s Mot. and NPPC’s Mot.
[Dkt. # 57] (“Pls.’ Opp.”); Def.’s Reply in Supp. of Def.’s Mot. [Dkt. # 61]; Reply in Supp. of
NPPC’s Mot. [Dkt. # 62] (“NPPC’s Reply”).


                                                  3
        The Secretary approved spending $3 million per year for the purchase of the trademarks

for another ten years based on an expert’s determination of their replacement cost, that is, what it

would cost to develop and market an entirely new promotional campaign today. But neither the

agency nor the expert adequately explains why this calculation sheds any light on what the 2016

review was supposed to ascertain: the current value of the set of four trademarks to the agency.

The fundamental problem is that the three trademarks that include The Other White Meat slogan

have been declared to be obsolete, and they have been retired from active use. So their value is

minimal, or at best, undetermined. And the record contains no effort to ascertain the value of the

fourth mark – the “Pork and Design” logo that consists of the word “pork” written across a blue

triangular “pork loin silhouette” – at all.

        The Secretary’s 2016 decision also fails to explain why it makes sense to predicate future

payments on the cost of replacing The Other White Meat when the cost of replacing The Other

White Meat has already been incurred. Moreover, while the agency states that the expert

endeavored to calculate the value of the marks based upon the cost of developing a new trademark

with the same level of effectiveness as the old trademarks, “as measured by aided awareness

studies of the percentage of people who are aware of the trademark,” there is no data in the record

underlying the expert’s selection of 40% awareness as the target measure. The expert simply cut

the high level of awareness garnered by The Other White Meat slogan in its heyday in half and

calculated what it would cost to buy something else that effective now. But without any analysis

of how much The Other White Meat still resonates in the consumer consciousness today, or, more

important, whether the blue triangular logo has gained any traction in the market at all, this

approach to quantifying “current value” is completely arbitrary and cannot pass muster under the

APA.

                                                 4
                                        BACKGROUND

I.     LEGAL FRAMEWORK

       Congress created the pork checkoff program when it passed the Pork Act in 1985. 7 U.S.C.

§ 4801 et seq. The Act’s purpose is to “financ[e], through adequate assessments, . . . an effective

and coordinated program of promotion, research, and consumer information” to “strengthen the

position of the pork industry in the marketplace; and . . . maintain, develop, and expand markets

for pork and pork products.” 7 U.S.C. § 4801(b) (2012). Pursuant to the Act, the Secretary issued

the Pork Promotion, Research, and Consumer Information Order, which sets forth regulations to

implement the Act. 7 U.S.C. § 4803; see 7 C.F.R. pt. 1230(A) (2013) (the “Pork Order” or

“Order”).

       Under the terms of the Pork Act, defendant established the National Pork Board, made up

of members who serve three-year terms. 7 U.S.C. § 4808(a)(1)–(3). The Board is responsible for

developing “proposals for promotion, research, and consumer information plans and projects” for

the Secretary’s approval. 7 U.S.C. § 4808(a)–(b); 7 C.F.R. § 1230.60(a). It is also responsible for

periodically reviewing plans or projects for effectiveness and terminating those that do not further

the purposes of the Act. 7 C.F.R. § 1230.60(b) (“Each plan and project shall be periodically

reviewed or evaluated by the Board to ensure that the plan and project contributes to an effective

and coordinated program of promotion, research, and consumer information. If it is found by the

Board that any such plan and project does not further the purposes of the Act, the Board shall

terminate such plan and project.”). The Board’s activities are funded by the assessments that pork

producers and importers are required to pay to the Board. 7 U.S.C. §4809(a), (c); 7 C.F.R.

§ 1230.71(a)(1).




                                                 5
       The Act and the Order grant the Board certain powers to carry out its responsibilities. See

7 U.S.C. § 4808; 7 C.F.R. § 1230.58 (“Powers and duties of the Board”). These include the

authority to incur expenses the Secretary finds “reasonable and likely to be incurred by the Board

. . . to enable it to exercise its powers and perform its duties.” 7 C.F.R. 1230.70(a). Also, the

Board, “with the approval of the Secretary, may enter into contracts . . . for the development and

conduct of activities authorized under” the Pork Order. 7 U.S.C. § 4808(b)(4)(A)(i).

       Within the agency, the Secretary has delegated oversight responsibility for the pork and

other checkoff programs to the USDA’s Agricultural Marketing Service (“AMS”). AMS’s role is

“to ensure compliance with all applicable legislation, regulations, and policies,” Admin. Record,

Joint App. [Dkt. # 64] (“AR”) 778, 6 and to that end, has issued its Guidelines for AMS Oversight

of Commodity Research and Promotion Programs (“Guidelines”). See AR 779–806. Among their

requirements, the Guidelines allow for multi-year contracts only if “all funding is obligated during

the budget year” or they “require extensions consistent with the budget year and include an ‘escape

clause’ – clear language that the board may cancel the project at any time and for any reason

without incurring the full contract cost.” Guidelines IV.D, AR 782.

       The Pork Act, the Pork Order, and AMS’s Guidelines all prohibit the Board from using

assessment funds “for the purpose of influencing legislation.” 7 U.S.C. § 4809(e); 7 C.F.R.

§ 1230.74.




6       The administrative record submitted to the Court case appears in the Joint Appendix.
Citations to documents in the administrative record will be incited using “AR” and the Bates
number that appears in the bottom right of each page.

                                                 6
II.      FACTUAL BACKGROUND

         Plaintiff Harvey Dillenburg is an individual pork producer who has paid assessments into

the pork checkoff program since it began. Decl. of Harvey Dillenburg, Att. to Pls.’ Mot. [Dkt.

# 52-2] ¶ 3. Plaintiff Humane Society of the United States (“HSUS”) is an organization that works

to “protect[ ] the interests of its farmer members who share the organization’s values of humane

animal care.” Am. Compl. [Dkt. # 3] ¶ 14. Plaintiff Iowa Citizens for Community Improvement

is an organization that “advocates against practices and policies that are harmful to family and

independent farmers,” including its members who pay assessments and “are adversely affected by

misuse of checkoff funds.” Am. Compl. ¶¶ 19–20. Together, plaintiffs challenge the Secretary of

Agriculture’s approval of the Board’s purchase of The Other White Meat trademarks from NPPC,

as well as the Secretary’s approval of the annual payments made in accordance with the Purchase

Agreement.

         The National Pork Producers Council is an trade association that lobbies on behalf of the

industry, and it advocated in favor of the passage of the Pork Act. See NPPC’s Am. Ans. to First

Am. Compl. [Dkt. # 44] ¶¶ 1, 45; see also http://nppc.org (stating the NPPC “fights for reasonable

federal legislation and regulations, maintains and develops export market opportunities, and

protects producers’ livelihoods,” focusing on “areas of agriculture and industry, animal well-being

and food safety, environment and energy, and international trade”). Under the Pork Act, NPPC

received a portion of the mandatory checkoff assessments early in the Act’s and Order’s

implementation. 7 U.S.C. § 4809(c)(2) (providing for the association to receive declining amounts

of assessment funds until the Board was established and other milestones were met and allowing

“no funds thereafter except . . . such funds from the Board pursuant to sections 4808 or 4809 of

this title”).

                                                 7
       In the 1980s, NPPC developed The Other White Meat slogan and registered the four

separate trademarks that comprise the slogan and the logo as its intellectual property. 7 See NPPC’s

Mem. at 4, citing Am. Compl ¶¶ 46–53. Three of the four trademarks relate to the use of the slogan

The Other White Meat, and the fourth is the “Pork and Design” logo, which consists of the word

“pork” inside a blue stylized pork chop:




AR 216; Def.’s Mem. at 2, 6, 19, 20. In 1987, the Board adopted The Other White Meat campaign

and used it in a variety of advertisements to promote pork. AR 489, 217, 219; Am. Compl. ¶¶ 52,

99–100.

       In 2001, the USDA and NPPC settled a lawsuit brought by the Michigan Pork Producers

Association that concerned a referendum by pork producers seeking to terminate the pork checkoff

program. See Settlement Agreement (settling Michigan Pork Producers Ass’n, Inc. v. Campaign

for Family Farms, 1:01-CV-34 (W.D. Mich.), 8 AR 524–32. As part of the agreement, the parties

agreed not to terminate the checkoff program, but they specified that the Board “should operate

independently of the NPPC” while the pork program remained in effect. Settlement Agreement,




7      The four trademarks are “PORK and Design,” Registration Number 1418703; “THE
OTHER WHITE MEAT,” Registration Number 1486548; “THE OTHER WHITE MEAT and
Design,” Registration Number 3126072; and “THE OTHER WHITE MEAT,” Registration
Number 3129186. See AR 839.

8       Although the settlement agreement in the administrative record is unsigned, there appears
to be no dispute that USDA and NPPC entered into this agreement. See Am. Compl. ¶ 57
(describing the settlement agreement); Def.’s Mem. at 35 (referring to the settlement agreement).


                                                 8
AR 524–26. The settlement agreement set forth certain requirements for how the two entities

would operate, including that any contracts entered into between them would be “at fair market

value.” Settlement Agreement, AR 524–25.

       At that time in 2001, NPPC owned the trademarks, and the Board had licensed the

exclusive right to use them. AR 518. In 2001 and 2002, the Board paid $1 a year for the license.

See AR 321 (2003 email suggesting increasing the license fee from “the current rate of $1/year”).

In 2003, the Board and NPPC renegotiated the licensing agreement to increase the annual fee to

$818,451 until the last two years of the contract, when it would revert to $1 per year. AR 518.

The licensing agreement was scheduled to end on June 30, 2009. Id. In early 2004, the Secretary

approved the revised licensing agreement. See AR 347.

       In late 2005, the Board began negotiating with NPPC to purchase the trademarks. See Feb.

14, 2006 Acquisition Proposal, AR 489–90. The Board pursued purchasing the trademarks

because it planned to make a “sizeable investment” in The Other White Meat brand; it feared that

its planned investment in the brand would “work against . . . its ability to negotiate a favorable

license fee in the future,” and that the fee in any subsequent agreement would increase

“substantially.” AR 489 (noting also that business experts would confirm “that no organization

should build its business model around a brand it doesn’t own”).

       As part of its efforts to purchase the trademarks, the Board sought appraisals from

independent experts. AR 490. It received a “wide range of values,” but decided to base its

valuation on the replacement value approach, which involves estimating the cost of building an

entirely new brand. AR 490. Mark Williams, whom plaintiffs allege created The Other White

Meat slogan in the 1980s, Am. Compl. ¶ 46, advised the Board that the replacement value of the



                                                9
trademarks was “somewhere between $30,000,000 and $40,000,000.” Feb. 3, 2006 Letter from

Williams to Board CEO Steve Murphy, AR 513–14.

       In early February 2006, Board and NPPC officials met and agreed to a purchase price of

$34.597 million to be paid over twenty years at an interest rate of 6.75%, resulting in a total cost

of $60 million. AR 11, 337, 492. The Agreement provided that this amount would be paid at the

rate of $3 million per year for twenty years. Feb. 14, 2006 Acquisition Proposal, AR 490;

Tentative Term Sheet, AR 492.

       On February 22, 2006, AMS issued a memorandum regarding the Board’s proposal to

acquire the trademarks. Decision Mem., AR 810–12. The Decision Memorandum, from the

Deputy Administrator for the AMS Livestock and Seed Program to the AMS Administrator, set

forth two options: Option 1 was to permit the Board to make the purchase and Option 2 would

prohibit the purchase. AR 810–12. The Decision Memorandum listed the “Pros” and “Cons” of

each and recommended Option 1. AR 811–12. There was a space prepared at the bottom of the

Decision Memorandum where the “Decision by the Acting Undersecretary” could be entered, and

the completed form bears a check mark next to “Approve,” initialed and dated February 28, 2006.

AR 812.

       With the Decision Memorandum in hand, the Board set about negotiating the specific terms

of the purchase from NPPC. The record shows that the Board and NPPC reached agreement on

the terms of the purchase on July 1, 2006. Purchase Agreement, AR 820–85. On July 18, 2006,

the Board sent a letter to the agency “requesting approval of the business and legal terms” for its

purchase of the trademarks. Sept. 13, 2006 AMS Letter, AR 862. The agency responded by letter

dated September 13, 2006, stating that it “reviewed and approve[d] the terms of the Agreement.”

Id. On a September 20, 2006 conference call, the Board approved the term sheet dated September

                                                10
20, 2006. Sept. 20, 2006 Board Minutes, AR 861. On September 25, 2006, the Board and NPPC

signed an agreement to defer the annual license fee that the Board owed NPPC under their existing

licensing agreement while the negotiations continued. See Amendment to Payment Deferral

Agreement [Dkt. # 11-1], Ex. A. An unsigned certification by NPPC’s Secretary dated October 3,

2006 included a statement that NPPC’s counsel confirmed that no substantive changes had been

made to the Purchase Agreement and related documents during the agency’s review. AR 878–79.

The closing book for the purchase appears in the record, AR 820–885, with a cover letter dated

October 9, 2006. AR 819.

        As required by AMS’s Guidelines, AR 782, the Purchase Agreement authorizes the Board

to terminate the agreement for any reason by giving advance written notice of 365 days. Purchase

Agreement ¶ 1.7, AR 823–24. The Board would be obligated to make a one final payment, after

which ownership of the trademarks would revert back to NPPC. Id. The Board has never exercised

this right; the Secretary has approved and the Board has paid $3 million to NPPC each year under

the agreement. See, e.g., AR 458–60, AR Suppl. 903 (Pork Board budget detail for Fiscal Year

2012 showing $3 million “TOWM Payment to NPPC”), AR Suppl. 1049 (approving budget).

        In March 2011, the Board announced that it was replacing The Other White Meat with a

new slogan and campaign: “Pork Be Inspired.” AR 448–49. The Board explained that with the

adoption of the Be Inspired campaign, The Other White Meat campaign will play a role as a

heritage brand,” and “will not be featured in advertising.” AR 448. The Be Inspired campaign

does not use the words The Other White Meat, although it does incorporate the Pork and Design

logo.




                                               11
The Board’s prior use of The Other White Meat slogan is described on the Board’s website, and

the record states that it appears on nutritional materials. AR 218.

III.   PROCEDURAL HISTORY

       Plaintiffs filed this lawsuit on September 24, 2012, challenging the Secretary’s 2006

approval of the Purchase Agreement, the subsequent approvals of the annual payments for the

trademarks, and the agency’s failure to terminate the agreement to pay for The Other White Meat

trademarks after it launched a new campaign. Compl. [Dkt # 1]. Defendant moved to dismiss,

and on September 25, 2013, the Court dismissed the case for lack of subject matter jurisdiction on

standing grounds. Humane Soc’y v. Vilsack , 19 F. Supp. 3d 24, 34–47 (D.D.C. 2013) (“Vilsack I”)

(holding that individual plaintiff Dillenburg did not have Article III standing and that the two

plaintiff organizations could not establish standing to sue in their own right or on behalf of their

pork-producing members). Plaintiffs appealed, and on August 14, 2015, the Court of Appeals for

the D.C. Circuit reversed. Humane Soc’y v. Vilsack, 797 F.3d 4, 6 (D.C. Cir. 2015) (“Vilsack II”)

(holding that this “case involves a concrete and particularized harm caused by an agency’s failure

to confer a direct economic benefit on a statutory beneficiary” and rejecting defendant’s argument

that plaintiffs failed to exhaust their administrative remedies because the administrative remedies

available would not provide adequate relief to plaintiffs).

       On December 9, 2015, after the case was remanded to this Court, NPPC moved to

intervene. Mot. to Intervene [Dkt. # 25]. On December 31, 2015, plaintiffs and defendant filed a

stipulation and motion to stay the case. Joint Stipulation & Req. for Stay of Proceedings [Dkt.

# 29] (“Stipulation”). The Stipulation provided that the Secretary would, “consistent with [his]

own independent judgment and authority, review the Pork Board’s contract for the purchase of

‘The Other White Meat’ trademark.” Id. It further provided that the review would “include a

                                                 12
valuation” of the trademark and “consideration of relevant materials” submitted by plaintiffs, and

that the Secretary would not authorize the July 1, 2016 annual payment until after the review was

complete. See id. At the same time, plaintiffs agreed to “dismiss with prejudice the portion of

their request for relief seeking retrospective relief, namely, their request for an order requiring

Defendant ‘to recover [] already distributed funds from NPPC.’” Id.

       On January 6, 2016, the Court granted the parties’ motion to stay and denied NPPC’s

motion to intervene without prejudice. Min. Order of Jan. 6, 2016. The Court also ordered that

both plaintiffs and NPPC should be permitted to submit materials for the Secretary to consider,

and that defendant was required to consider those materials as part of his review. Id.

       On January 18, 2016, plaintiffs dismissed their request for retrospective relief, as agreed in

the Stipulation. Notice of Dismissal of One Form of Requested Relief Pursuant to Terms of Joint

Stipulation [Dkt. # 35] (“Notice of Dismissal”).

       As part of its review, the agency received information from plaintiffs and NPPC, and

valuations from three experts: defendant’s expert, Stout Risius Ross, Inc. (“SRR”); NPPC’s

expert, Cupitor Consulting; and plaintiffs’ expert, CONSOR. AR 4–9. The agency concluded its

review on April 20, 2016, and it decided to approve ongoing payments under the Purchase

Agreement rather than terminate the agreement. See Review of Contract for the Purchase of

Trademarks Related to Pork, AR 2–12 (“2016 Review”); Joint Status Report [Dkt. # 40] (advising

the Court on May 4, 2016 that defendant had completed its review and decided to approve

continuing annual payments).

       On May 5, 2016, the Court granted NPPC’s motion to intervene, Min. Order of May 5,

2016, and on June 10, 2016, it set a schedule for the parties to brief summary judgment and any

remaining jurisdictional issues. Min. Order of June 10, 2016.

                                                13
       The Court heard oral argument on the summary judgment motions on September 27, 2017.

In light of the 2016 Review, the Court asked whether the amended complaint needed to be further

amended to reflect a challenge to that review and to ongoing payments made in accordance with

the Secretary’s recent decision. Both sides advised the Court that they did not believe the

complaint needed to be amended, and they agreed that the Court should deem the amended

complaint to contain such a challenge. Defs.’ Joint Notice [Dkt. # 66]; Resp. to Court’s Order re

Amendment [Dkt. # 67].

                                   STANDARD OF REVIEW

       Summary judgment is appropriate when the pleadings and evidence show that “there is no

genuine dispute as to any material fact and [that] the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). However, in cases involving review of agency action under the

Administrative Procedure Act, Rule 56 does not apply due to the limited role of a court in

reviewing the administrative record. Select Specialty Hosp.-Akron, LLC v. Sebelius, 820 F. Supp.
2d 13, 21 (D.D.C. 2011). Under the APA, the agency’s role is to resolve factual issues and arrive

at a decision that is supported by the administrative record, and the court’s role is to “determine

whether or not as a matter of law the evidence in the administrative record permitted the agency

to make the decision it did.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769–70 (9th Cir. 1985),

citing Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 415 (1971); see also

Richards v. INS, 554 F.2d 1173, 1177 & n.28 (D.C. Cir. 1977).

       A court must “hold unlawful and set aside agency action, findings, and conclusions” that

are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law,” 5 U.S.C. § 706(2)(A), in excess of statutory authority, id. § 706(2)(C), or “without

observance of procedure required by law.” Id. § 706(2)(D). “The court’s role in reviewing

                                                14
agency contract decisions is limited to determining whether the agency acted in accord with

applicable statutes and regulations and had a rational basis for its decisions.” LeBoeuf, Lamb,

Greene & MacRae, LLP v. Abraham, 347 F.3d 315, 320 (D.C. Cir. 2003), quoting Delta Data Sys.

Corp. v. Webster, 744 F.2d 197, 204 (D.C. Cir. 1984). “As with other agency cases, [the] review

is limited to the administrative record, and the agency is entitled to a presumption of regularity.”

Id. (citations omitted).

                                           ANALYSIS

        The defense has raised a number of jurisdictional and procedural challenges that the Court

must address before turning to the merits of the case.

I.      JURISDICTIONAL AND PROCEDURAL ISSUES

        Defendant and intervenor-defendant argue that plaintiffs do not have standing. They also

contend that particular claims are either untimely, not subject to judicial review, or moot.

       A.       Plaintiffs Have Article III Standing

        Both defendant and intervenor-defendant contend that plaintiffs have failed to demonstrate

standing. They argue that the D.C. Circuit’s decision overturning this Court’s dismissal of the

case for lack of standing was premised on the legal requirement that the Court must accept all facts

alleged as true at the pleading stage. See Vilsack II, 797 F.3d at 8 (holding that the complaint

presented sufficient facts to plausibly allege that the Board’s unlawful payments for the trademarks

diminished plaintiff Dillenburg’s return on investment on his assessments). Now that the case has

proceeded to summary judgement, defendants contend that plaintiffs have failed to come forward

with the evidence needed to demonstrate standing at this stage of the litigation. Def.’s Mem. at

12–14; NPPC’s Mem. at 15–27.




                                                 15
       The Constitution limits the power of federal courts to decide only cases involving actual

cases or controversies. See U.S. Const. art. III, § 2; Raines v. Byrd, 521 U.S. 811, 818 (1997). The

doctrine of standing implements this requirement by “limit[ing] the category of litigants

empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc.

v. Robins, 136 S. Ct. 1540, 1547 (2016). To have standing, plaintiffs must satisfy three elements:

they must show that they have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable judicial

decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). At the pleading stage, plaintiffs

must “allege facts demonstrating” each element of standing. See Warth v. Seldin, 422 U.S. 490,

518 (1975). At the summary judgment stage, plaintiffs “can no longer rest on such ‘mere

allegations,’ but must ‘set forth’ by affidavit or other evidence ‘specific facts’” to support standing.

Lujan, 504 U.S. at 561.

        The Court of Appeals ruled that plaintiff Dillenburg had sufficiently alleged that he had

standing by claiming “that his return on his investment has been diminished by the Board’s

unlawful payments of $3 million per year,” and that “if the Board stopped paying for the slogan,

recouped funds unlawfully channeled to [NPPC],” and used that money for more effective pork

promotions, “his alleged harm would be at least partially redressed.” Vilsack II, 797 F.3d at 160.

Defendants argue that at this stage of the case, Dillenburg fails to establish standing under his

return-on-investment theory because he failed to present evidence that market demand for pork

affects the price at which he sells hogs. See Def.’s Mem. at 13. “Merely alleging that he sells pork

does not do that, because, for instance, he might sell to friends, acquaintances, or neighbors at a

price set merely to recoup his own costs (and dependent in no way on market demand for pork).”

Id.; see also NPPC’s Mem. at 16–17 (asserting that Dillenburg “must provide ‘specific facts’ in

                                                  16
support of his theory that if the Board stopped paying the $3 million per year for [The Other White

Meat] trademarks, he would receive a better return on his checkoff investment”). Defendant and

intervenor-defendant assert that the declaration Dillenburg provided in connection with plaintiffs’

motion for summary judgment is cursory and inadequate. See Def.’s Mem. at 13; NPPC’s Mem.

at 16–17. But this argument ignores who must pay assessments under the law and demands more

than the D.C. Circuit decision requires.

       The Pork Order requires a “producer” to pay assessments into the checkoff program.

7 C.F.R. § 1230.71(a)(1). A “producer” is “a person who produces porcine animals in the United

States for sale in commerce.” Id. § 1230.21 (emphasis added); 7 U.S.C. § 4802(11). So only

commercial producers must pay into the program. Plaintiffs’ motion for summary judgment

includes a declaration from Dillenburg stating that he is an “independent pork producer” who is

required to and has “paid [pork checkoff] assessments every year since the program began.”

Dillenburg Decl. [Dkt. # 52-2] ¶¶ 2–3. Thus, his declaration sets forth specific facts establishing

he is a commercial producer who is required to fund the Board’s activities and whose prices are

affected by market demand for pork, 7 C.F.R. § 1230.71(a)(1); 7 C.F.R. § 1230.21; 7 U.S.C.

§ 4802(11), and it dispels the Secretary’s musing that plaintiff may merely be a hobby farmer.

       NPPC argues that because the D.C. Circuit ruled that the alleged misuse of checkoff funds

cognizably harmed Dillenburg’s bottom line, Dillenburg must now provide evidence of his alleged

economic loss to demonstrate standing at this stage of the case. See NPPC’s Reply at 6–7, citing

Spokeo, 136 S. Ct. 1540. Spokeo reaffirmed that to satisfy the injury-in-fact element of standing,

all plaintiffs, including statutory beneficiaries like Dillenburg, must have an injury that is both

concrete and particularized “even in the context of a statutory violation.” Spokeo, 136 S. Ct. at

1549. According to NPPC, while Dillenburg is a statutory beneficiary of the Act, he has not

                                                17
provided evidence of the economic loss that underpins his theory for standing. NPPC’s Reply at

6–7. The Court disagrees.

       As explained above, Dillenburg has presented evidence to show that he is a commercial

producer, so he is affected by the market price for pork. A “petitioner who is likely to suffer

economic injury as a result of [governmental action] that changes market conditions satisfies the

injury-in-fact requirement.” Clinton v. City of New York, 524 U.S. 417, 432–33 (1998) (alteration

in original) (internal quotation marks omitted), quoting 3 Kenneth Culp Davis & Richard J. Pierce,

Jr., Administrative Law Treatise 13–14 (3d ed. 1994).

       Applying this principle, the D.C. Circuit recently reversed a lower court ruling on summary

judgment that a union and counties claiming economic loss did not have standing to challenge the

government’s designation of critical habitat for northern spotted owl. Carpenters Indus. Council

v. Zinke, 854 F.3d 1, 9 (D.C. Cir. 2017). The Court held that when “a plaintiff alleges that it will

suffer economic harm as the result of a government action, the complaint and declarations must

together demonstrate a substantial probability of injury-in-fact, causation, and redressability.” Id.

at 5. “[C]ourts do not conduct separate mini-trials on injury-in-fact, causation, and redressability,”

but “do their best based on the complaint and declarations to assess whether the plaintiff's

assertions suffice to show the elements of standing.” Id.

       Further, plaintiffs are not required to quantify their economic harm, even at the summary

judgment stage. Carpenters Indus. Council, 854 F.3d at 5. “Economic harm to a business clearly

constitutes an injury-in-fact,” and “the amount is irrelevant. A dollar of economic harm is still an

injury-in-fact for standing purposes.” Id., citing Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973,

983 (2017) (“For standing purposes, a loss of even a small amount of money is ordinarily an

‘injury.’”); Wallace v. ConAgra Foods, Inc., 747 F.3d 1025, 1029 (8th Cir. 2014) (“The

                                                 18
consumers’ alleged economic harm – even if only a few pennies each – is a concrete, non-

speculative injury.”). 9

        To be sure, plaintiffs must provide sufficient facts to link their claimed economic harm to

the challenged action. See Carpenters Indus. Council, 854 F.3d at 9 (declaration stating that the

challenged habitat designation would decrease timber supply from designated lands and cause

plaintiffs union’s member companies to suffer economic harm “link[ed] the member companies

alleged economic harms – harms ranging from lost sales and diminished production to closures

and layoffs – with the decrease in the supply of timber from designated lands”); see also id. (noting

that the declaration stated one member company’s closure and layoffs were “due to its inability to

secure enough federal timber from designated lands” and another member company was

“experiencing log shortages leading to economic losses . . . due to restrictions imposed by” the

designation); cf. Swanson Grp. Mfg. LLC v. Jewell, 790 F.3d 235, 238, 242, 245 (D.C. Cir. 2015)

(finding no standing because plaintiffs did not proffer sufficient evidence of injury resulting from

the challenged government action).

        Based on the amended complaint and Dillenburg’s declaration, the Court holds that

Dillenburg has demonstrated that he has suffered an injury-in-fact by virtue of the alleged misue

and waste of his checkoff dollars, and therefore, he has standing. If defendant’s approvals are

unlawful, as alleged, then they diverted millions of checkoff dollars, including Dillenburg’s, from

a program that is required to “maintain, develop, and expand markets for pork and pork products,”




9       This legal authority makes clear that NPPC’s arguments comparing the current value of the
trademarks compared to Dillenburg’s asserted loss, see NPPC’s Mem. at 17–18, NPPC’s Reply at
4–5, are irrelevant to the standing analysis.


                                                 19
7 U.S.C. § 4801(b)(1)(B), for Dillenburg’s and other producers’ benefit. While Dillenburg’s

economic loss may in fact be small and is not quantified, the facts in his declaration link his

asserted loss with the challenged government activity. 10        Accordingly, the Court hold that

Dillenburg has standing.

       The Court need not reach NPPC’s challenge to the organizational plaintiffs’ standing

because Dillenburg has standing, and the organizational plaintiffs are advancing the same claims.

See Massachusetts v. EPA, 549 U.S. 497, 518 (2007) (“Only one of the petitioners needs to have

standing to permit us to consider the petition for review.”); see also Ass’n of Am. Physicians and

Surgeons, Inc. v. FDA, 539 F. Supp. 2d 4, 14 (D.D.C. 2008), aff’d sub nom. Ass’n of Am.

Physicians v. FDA, 358 F. App’x 179 (D.C. Cir. 2009) (“For each claim, if constitutional and

prudential standing can be shown for at least one plaintiff, [the court] need not consider the

standing of the other plaintiffs to raise that claim.”), citing Mountain States Legal Found. v.

Glickman, 92 F.3d 1228, 1232 (D.C. Cir. 1996); George E. Warren Corp. v. EPA, 159 F.3d 616,

620–21 (D.C. Cir. 1998), amended, 164 F.3d 676 (D.C. Cir. 1999) (noting that if constitutional

and prudential standing can be shown for at least one plaintiff, the court need not consider the

standing of the other plaintiffs to raise that claim, but examining the plaintiff trade association’s

standing separately from the corporate plaintiff’s because the association advanced several

additional claims).




10      NPPC also argues that plaintiffs’ dismissal of its request for retrospective relief means that
Dillenburg must produce evidence of an imminent prospect of future injury to his return on
investment. NPPC’s Reply at 4. Dillenburg has done this since he faces the ongoing harm that
the $3 million payment approved for 2016 will continue to be used for purposes that allegedly
violate the Act, and defendant has stated he will continue to approval the annual payments.


                                                 20
       B.      Plaintiffs’ Claims

       The amended complaint filed in 2012 alleges that defendant’s approval of the trademark

purchase and the approvals of the annual payments under the Purchase Agreement are arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. Specifically, Count I

challenges the Secretary’s 2006 approval of the Board’s agreement to spend $60 million to acquire

the trademarks “and each of the subsequent annually approved payments.” Am. Compl. ¶¶ 111–

15. It alleges that those decisions were “arbitrary, capricious, an abuse of discretion, and/or

otherwise not in accordance with law” for several reasons, including because they result in the use

of checkoff dollars to influence legislation and policy. Am. Compl. ¶¶ 111–15. Count II

challenges the March 2011 approval to spend more than $5.6 million to launch “a new brand

position for pork” without terminating the Purchase Agreement for The Other White Meat

trademarks. Am. Compl. ¶¶ 116–22. And Count III challenges the approval of the 2012 annual

payment for the trademarks without requiring termination of future payments. Am. Compl.

¶¶ 123–29. The amended complaint asks the Court to declare these approvals unlawful and set

them aside, to order the recovery of “already distributed funds from NPPC,” and to enjoin further

unlawful authorizations or expenditures of checkoff funds related to the trademarks. Id. at 30. But

since the time the amended complaint was filed, events have transpired to make plaintiffs’ claims

concerning the annual payment approvals challenged in Counts I–III moot.

               1.     Plaintiffs Challenge to the 2006 Approval of the Purchase Agreement
                      was Untimely.

       Defendant argues that the portions of Count I that challenge to the 2006 approval of the

Purchase Agreement was untimely in light of the six-year statute of limitations that applies to APA

claims. Hardin v. Jackson, 625 F.3d 739, 743 (D.C. Cir. 2010). This case was filed on September


                                                21
24, 2012, six years and eleven days after the final agency action in question: USDA’s September

13, 2006 letter to the Board approving the agreement. See Def.’s Mem. 30–32, citing AR 862;

Am. Compl. [Dkt. # 3]. Accordingly, the Court holds that the challenge to the 2006 contract

approval was untimely, and it does not have jurisdiction under the APA to review that decision.

       Plaintiffs assert that the final agency action took place later – between September 25 and

October 3, 2006, when the Board and NPPC finalized their agreement. Pls.’ Opp. at 12–13. But

the Board’s execution of the contract cannot constitute final agency action, because the Board is

not the agency. Under the Pork Act, Secretarial approval is a distinct event that must occur for the

Board to be authorized to enter into a contract. 7 U.S.C. § 4808(b)(4)(A)(i). The September 13,

2006 letter reflected the agency’s last word on whether the Board could “enter into” a contract

with NPPC to buy the trademarks. See id.; AR 862. The fact that the Board and NPPC continued

to finalize the specific terms of the Purchase Agreement after September 13, 2006 and did not

close on the purchase until early October 2006 does not undermine this conclusion. 11

               2.      Plaintiffs’ Challenges to Defendant’s Past Payment Approvals are
                       Moot.

       Defendant also argues that plaintiffs’ claims concerning past annual payment approvals are

moot. Article III of the Constitution permits federal courts to adjudicate only “actual, ongoing

controversies.” Honig v. Doe, 484 U.S. 305, 317 (1988). Even if a case poses a live controversy

when filed, the doctrine of mootness requires a federal court “to refrain from deciding it if ‘events




11      Plaintiffs’ reliance on Johanns v. Livestock Mktg. Ass’n, 544 U.S. 550, 562 (2005), for the
proposition that the Board is the agent of defendant, Pls.’ Opp. at 5 n.1, is misplaced because that
case concerned whether the promotional messages of checkoff programs constitute government
speech for First Amendment purposes. It did not address whether checkoff boards are arms of the
federal government for purposes of the APA.

                                                 22
have so transpired that the decision will neither presently affect the parties’ rights nor have a more-

than-speculative chance of affecting them in the future.’” Clarke v. United States, 915 F.2d 699,

701 (D.C. Cir. 1990), quoting Transwestern Pipeline Co. v. FERC, 897 F.2d 570, 575 (D.C. Cir.

1990). Courts are constitutionally forbidden to render advisory opinions or ‘to decide questions

that cannot affect the rights of litigants in the case before them.’” Better Gov’t Ass’n v. Dep’t of

State, 780 F.2d 86, 90–91 (D.C. Cir. 1986), quoting North Carolina v. Rice, 404 U.S. 244, 246

(1971).

          In December 2015, after the D.C. Circuit remanded the matter to this Court, the parties

agreed to the following:

                 Defendant will . . . review the Pork Board’s contract for the purchase of
                 “The Other White Meat” trademark (“TOWM”). That review will include
                 a valuation of TOWM and consideration of relevant materials that Plaintiffs
                 have offered to submit by February 15, 2016. . . . Plaintiffs will, by January
                 18, 2016, dismiss with prejudice the portion of their request for relief
                 seeking retrospective relief, namely, their request for an order requiring
                 Defendant “to recover [] already distributed funds from NPPC,” . . . .

Stipulation at 1–2. Thereafter, plaintiffs dismissed their request for retrospective relief, Notice of

Dismissal at 1, and the agency conducted its review. 2016 Review, AR 1–12.

          Defendant argues that these events rendered the challenges to all past payment approvals

moot. Def.’s Mem. at 29. The Court agrees. Pursuant to the Stipulation, the agency undertook a

fresh review of the Purchase Agreement, “consistent with [defendant’s] own independent

judgment and authority,” and the 2016 review included a new valuation of the trademarks as well

as consideration of materials submitted by the plaintiffs and the intervenor. Stipulation at 1. The

parties agreed that regardless of its outcome, the 2016 Review would “produce an administrative

record that would facilitate the Court’s ultimate resolution of any remaining issues in dispute.”

Stipulation at 2.     As defendant points out in his memorandum, by “reconsider[ing] and

                                                  23
determin[ing] anew USDA policy with regard to continued payments” under the Purchase

Agreement, Def.’s Mem. at 29, the agency created a new administrative record which formed the

basis for its 2016 decision to approve the annual payment and it intended to rely on that record

going forward.

       Also pursuant to the Stipulation, plaintiffs withdrew their request “to recover [] already

distributed funds from NPPC.” Stipulation at 2. The withdrawal narrowed the relief requested in

Count I to a declaration that the approvals based on the 2006 record were unlawful and an

injunction against future payments under the contract.

       In light of these developments, the Court holds that the portion of Count I that was not

untimely is moot. The issue of whether any annual approvals based solely on the 2006 record

were arbitrary and capricious is moot because no future payments will be made based on the

admittedly thin administrative record that was before the agency at that time; the approval of any

further payments under the agreement will be based on the record of the 2016 Review alone. And

since plaintiffs have withdrawn all claims for disgorgement of amounts that have already been

paid, a declaration by the Court that the past approvals were arbitrary or contrary to law would be

purely advisory and have no legal effect. 12

       For the same reasons, plaintiffs’ challenges in Counts II and III to payments made after the

Board abandoned The Other White Meat campaign are also moot with respect to any payments

that preceded the 2016 Review. No future payment approvals will be based on the record existing

in 2011 and 2012, and the issues of whether the agency should have terminated the agreement after



12      At the hearing, plaintiffs were unable to articulate why a legal ruling on the validity of
payment approvals made on the basis of the 2006 approval would not be advisory. See Transcript
of Sept. 17, 2017 Hearing [Dkt. # 68] (“Tr.”) at 29–36.

                                                24
it approved Board expenditures for a new advertising slogan presents a live controversy only as to

future payments.

       This does not end the matter, however, since the parties and the Court agree that there are

some live controversies for the Court to decide.

       C.      The Court Deems the First Amended Complaint to Challenge Future
               Payment Approvals based on the 2016 Review.

       The parties’ summary judgment briefs addressed not only the validity of the 2006 contract

and the payment approvals through 2015, but also the decision made in 2016 to continue to pay

for the trademarks in the future. Since the amended complaint filed in 2012 did not (and could

not) challenge the 2016 Review, the Court asked the parties at the September 17, 2017 hearing

whether they believed it was necessary to amend the complaint again to add allegations concerning

the validity of ongoing annual payments based on the 2016 Review, or whether, in their view, the

existing complaint encompassed this claim that the parties had already briefed. Tr. at 9.

       The parties all took the position that no formal amendment was necessary. See Defs.’ Joint

Notice at 1–2 (proposing that the Court deem the amended complaint to include a Count IV that

challenges the 2016 decision to continue authorizing payments); 13 Resp. to Court’s Order re

Amendment at 3 (stating that a challenge to the 2016 Review decision is encompassed within

Count III, which challenges ongoing payments under the contract after a new trademark was

developed).




13     Intervenor-defendant took the position that such a challenge is already encompassed in
Count I but stated that it would not object to defendant’s proposal. Defs.’ Joint Notice at 1–2.


                                                   25
       The Court will deem the First Amended Complaint to include a Count IV that challenges

the decision made in 2016 not to terminate the Purchase Agreement and all future payments based

on that decision as arbitrary, capricious, an abuse of discretion, and/or otherwise not in accordance

with law. Specifically, it will consider two questions: (1) whether the approval of ongoing

payments under the Purchase Agreement violate the Pork Act and the Pork Order – a purely legal

question that both sides agree remains a live controversy for the Court to decide, Tr. at 5–6, 41–

42; and (2) whether the decision to continue to approve future annual payments is supported by

the administrative record that was before the agency when it undertook the 2016 Review. 14

II.    PAYMENTS UNDER THE PURCHASE AGREEMENT ARE LAWFUL, BUT
       THE 2016 DECISION IS NOT SUPPORTED BY THE RECORD.

        A.     The 2016 Review and Decision at Issue

       Pursuant to the parties’ Stipulation and “[i]n light of questions raised in th[is] litigation and

the change in the use of the Pork trademarks associated with the introduction of the ‘Pork: Be

Inspired’ campaign,” USDA determined in 2016 that it was appropriate to review the 2006

Purchase Agreement 15 and obtain an independent valuation of the trademarks covered by the

agreement before deciding whether to approve further payments. 16 2016 Review at 2, AR 3.



14     Because plaintiffs withdrew their request for disgorgement of past payments and seek only
an injunction against future annual payments, this count challenges only future approvals and not
any payments already made to NPPC based on the 2016 decision. See Notice of Dismissal at 1
(dismissing with prejudice plaintiffs’ request “to recover [] already distributed funds from NPPC”).

15     Plaintiffs complain that the agency failed to review the original contract as part of the 2016
Review, but since their challenge to the original contract approval was untimely, and their claims
challenging all past approvals based on the original record are moot, the Court will not address the
issue.

16     Payment approvals before 2016 were based on the original 2006 decision approving the
Board’s purchase of the trademarks. See Def’s. Mem. at 29.


                                                  26
       At the agency’s direction, the Board contracted with an expert to obtain a valuation of the

trademarks, which the agency received on March 30, 2016. Valuation of Certain Trademarks

Owned by Nat’l Pork Bd. as of Jan. 1, 2016 (“SRR Report”), AR 204–82. The agency also

received materials from plaintiffs and NPPC, including valuations prepared by plaintiffs’ expert

CONSOR and NPPC’s expert Cupitor. See CONSOR Op. Letter (Feb. 26, 2016), AR 283–359;

AR 437–535; 2016 Review at 8–9 (discussing Cupitor’s valuation); AR 199–203. CONSOR also

provided comments on SRR’s valuation, CONSOR Suppl. Op. Letter (Apr. 13, 2016), AR 156–

192, and SRR commented in response on CONSOR’s supplement. Email from SRR Director Scott

Weingust to Craig Morris and Mai Dinh (Apr. 15, 2016), AR 71–73. In each of these reports, the

experts were assessing the value of the four trademarks, including the slogan, that the Board

acquired in the 2006 Purchase Agreement: The Other White Meat campaign.

       In its review, the agency noted that there are three methods commonly used to value an

asset. The first, and typically the preferred, method is a market approach that uses comparable

sales or transactions involving similar assets to arrive at an asset’s value. 2016 Review, AR 4.

The second is a cost approach, which considers how much it would cost to replace the asset. AR 4.

The third is an income approach, which examines the amount of income an asset may generate,

which would be royalties in the case of a trademark. AR 4, 5. Another method, called the “relief

from royalty” approach, is a hybrid of the market and income approaches. AR 4. The parties’

experts all agreed that these approaches are commonly accepted valuation methods. See SRR

Report, AR 224; CONSOR Report, AR 293–92.

       Not surprisingly, the experts differed on which approach to use, the assumptions to be made

in applying the approaches, and even the dates to be used in the valuation of the trademarks. AR 4.

These differences resulted in dramatically different conclusions. SRR valued the trademarks as of

                                                27
January 1, 2016 at $113 million to $132 million, while CONSOR valued them as of July 1, 2006

at $2.5 million to $17.6 million. 2016 Review, AR 4. The agency received a valuation from

Cupitor of $175 million, along with two other valuations pre-dating the Board’s purchase of the

trademarks. Because the agency did not rely on these other valuations in making its decision, and

it addressed only the SRR and CONSOR valuations in any detail, see AR 5, 8–9, the Court will

address only the SRR and CONSOR valuations.

       SRR used a cost approach to value the trademarks, citing “problems with valuing the

trademarks using an income or market approach and the availability of reliable data for use in the

cost approach.” AR 4. According to the 2016 decision, the expert aimed to determine the cost of

replacing The Other White Meat trademarks by calculating “the cost for an organization to develop

a new trademark with the same level of effectiveness as measured by aided awareness studies of

the percentage of people who are aware of the trademark.” 17 AR 4. The agency explained the

resulting valuation as follows:

               “THE OTHER WHITE MEAT” had an aided awareness of 82%, one of the
               most recognizable trademarks in the United States. SRR took into account
               the discontinued use of three trademarks in NPB’s primary marketing
               campaign by modeling the replacement cost to achieve only 35% and 45%
               aided awareness. In calculating the replacement cost, SRR calculated the
               cost of four indications of value: expected costs of launching a new brand,
               slogan, or marketing campaign by a generic large company, NPB’s cost to
               develop the “Pork: Be Inspired” campaign, NPB’s cost in the development
               and promotion of the Pork trademarks, and cost of other checkoff program
               marketing campaigns. SRR then weighed these four indications to calculate


17     “Aided awareness” is a measure of consumers’ knowledge of a brand or product. Market
researchers distinguish between “unaided awareness,” which is measured by open-ended questions
without a stimulus or other prompt that suggests the name of the brand tested, and “aided
awareness,” which is measured by questions that give respondents a defined list of brands and ask
if they have heard of any. Wreal, LLC v. Amazon.com, Inc., No. 14-21385-CIV, 2016 WL
8793317, at *12 (S.D. Fla. Jan. 7, 2016).


                                               28
                its final valuation range for the Pork trademarks at $113 million to $132
                million.

AR 4–5. The agency found this valuation helpful because it used “four separate indications” of

the trademarks’ value and weighed “each indicia of value according to its usefulness to produce a

single blended estimate.” AR 5. 18 The agency also examined CONSOR’s critiques of SRR’s

valuation, and found them “to be unpersuasive.” AR 5. 19

       The agency also considered CONSOR’s competing valuation, which utilized a relief from

royalty approach. AR 5. It found the valuation to be problematic for three reasons: (1) because

CONSOR used the Board’s revenues instead of the pork industry’s revenues as the base against

which to calculate the trademarks’ potential royalty revenue; (2) because the valuation was

calculated for 2006, not 2016; and (3) because the agency did not think the trademarks CONSOR

used to calculate the royalty rate were comparable to the trademarks at issue here. AR 8 (stating

that that the royalty rate derived from licensing agreements of American Animal Hospital

Association, King Features Syndicate, Agway, Inc., Inc., and AT&T would be considered

speculative).



18     SRR also conducted “reasonableness checks” of its valuation “to test the consistency of its
estimate with alternative valuation methodologies, finding its estimate to satisfy these tests.”
AR 5.

19       The agency rejected CONSOR’s critique of SRR’s use of the cost approach, because even
though the market approach is the preferred method for valuing intellectual property, there was
“little or no public information on transactions” to conduct such an analysis. AR 5. It rejected the
critique of SRR’s use of aided awareness as a valid indicator of value because SRR provided
articles supporting its use. AR 5–7. It found that the provision in the 2001 settlement agreement
requiring contracts between the Board and NPPC be at fair market value inapplicable since the
review concerned only the decision to approve future annual payments under the contract. AR 7.
Finally, it accepted SRR’s use of the trademarks’ exclusivity, their option value, and the annualized
growth rate of the pork industry as appropriate since SRR used them to support the conclusion that
the trademarks have value, but not directly to calculate their value. AR 7.


                                                 29
          The agency considered plaintiffs’ arguments against continuing the annual payments,

including plaintiffs’ assertions: that there should be no future payments in light of the Board’s

transition to a different ad campaign; the Board could obtain access to the trademarks at a lower

price; and the original 2006 agreement was not negotiated at arms-length. AR 9–11.

       After reviewing the valuations and the comments on them, the agency found SRR’s

valuation to be the “most accurate and reliable of the valuations reviewed by AMS, and . . . the

best basis for deciding whether to approve continuing payments under the Contract at this time.”

AR 4. It also found that the Board’s current uses of the trademarks – the fact that The Other White

Meat slogan appears on the Board’s website and in nutritional materials, and the fact that the

“pork” and blue triangular design logo have been incorporated into the Be Inspired campaign –

comport with the Act’s purpose of promoting the pork industry. AR 12, citing 7 U.S.C. § 4801.

AMS’s Deputy Administrator based his conclusion on these two findings:

                [G]iven that the value of the Pork trademarks is so much greater than the
                cost of NPB’s remaining payments under the Contract and the
                significance that the Pork trademarks continue to play in NPB's
                promotion efforts, I have approved NPB’s request to make continued
                payments for the trademarks under the Contract.

AR 12. With that, the Secretary authorized the payment of an additional $30 million to NPCC

over the next 10 years.

     B.         The Agency’s Decision Does Not Violate the Statutory Prohibition on Using
                Checkoff Funds to Influence Legislation or Policy.

          Plaintiffs ask the Court to enjoin these future annual payments under the Purchase

Agreement. They argue first that since NPPC is a lobbying organization, checkoff funds that flow

from the Board to the trade association are being unlawfully diverted for use to influence

legislation or government policy in violation of the Act. Pls.’ Mem. at 3–4, 36.


                                                30
          The purpose of the checkoff program is to “finance[e] . . . promotion, research, and

consumer information” to strengthen the pork industry and expand markets for pork and pork

products. 7 U.S.C. § 4801(b)(1) (2012). The Pork Act authorizes the payment of costs associated

with contracts for activities authorized by the Pork Order. Id. § 4808. The Pork Order allows

checkoff funds to be used for “plans and projects” that comply with the Act, 7 C.F.R. § 1230.73,

and it authorizes the Board to incur expenses that “the Secretary finds are reasonable and likely to

be incurred” to perform its duties under the Order, including to finance “plans and projects.” 7

C.F.R. §§ 1230.70; 1230.17 (defining plans and projects to include those involving promotion and

consumer information). But the Pork Act expressly prohibits the use of assessment funds “for the

purpose of influencing legislation.” 7 U.S.C. 4809(e); see also Pork Order, 7 C.F.R. § 1230.74

(same).

          The National Pork Producers Council, the intervenor-defendant in this action, argues that

plaintiffs have failed to prove that the money NPPC receives under the contract goes to lobbying,

Tr. at 60–61, but the Court is not persuaded by this argument. According to its own website and

promotional materials, NPPC is without doubt a lobbying organization:

                 The National Pork Producers Council, representing 42 affiliated state
                 associations, works to ensure that the U.S. pork industry remains a
                 consistent and responsible supplier of high-quality pork to domestic and
                 international markets.

                 Through public-policy outreach, NPPC fights for reasonable legislation and
                 regulations, develops revenue and market opportunities, and protects the
                 livelihood of America’s 60,000 pork producers.

                 In addition to working on legislation, regulations and trade initiatives,
                 NPPC has its own political action committee, PorkPAC, dedicated to
                 educating and supporting federal lawmakers and candidates who support
                 pork producers.



                                                 31
See About Us, National Pork Producers Council, http://nppc.org/about-us/ (last visited Jan. 31,

2018).

         The money NPPC receives under the contract constitutes approximately thirty percent of

the organization’s annual budget, and the funds are not segregated in any manner. Tr. at 61–62.

Given these undisputed facts, the Court holds that plaintiffs have shown that at least some portion

of the money the Board pays NPPC under the Purchase Agreement ultimately goes to influencing

legistation.

         But the Court is also not persuaded that NPPC’s use of payments it received under the

contract for lobbying purposes means that checkoff funds are being spent unlawfully “for the

purpose of influencing legislation.” 7 U.S.C. § 4809(e). While plaintiffs assert that the approval

of each annual payment “results in checkoff expenditures being used to further NPPC programs

that are intended to influence legislation and government policy,” Am. Compl. ¶ 114 (emphasis

added); see also Pls.’ Mem. at 1, 36, they have not alleged or shown that that the payments are for

lobbying services. At bottom, plaintiffs’ argument is that the Board cannot ever enter into a

contract with any lobbying organization, since that contract would result in assessment funds

flowing to an organization that engages in lobbying. But the statute’s prohibition is not that broad.

The Pork Act does not prohibit the Board from using assessment funds to pay for an actual good

or service purchased from an entity involved in influencing legislation.          Indeed, the 2001

settlement agreement, which according to plaintiffs, governs the relationship between the Board

and NPPC, expressly contemplates that the Board and NPPC can contract. See Pls.’ Mem. at 6–

7, 9.

         There is no dispute that the trademarks the Board purchased from NPPC were used as part

of a long-running campaign to promote the pork industry. See, e.g., Am. Compl. ¶¶ 46–54. And

                                                 32
plaintiffs acknowledge that before the purchase, NPCC was the registered owner of the

trademarks. 20 Accordingly, the contract and payments made in accordance with its terms are for

an activity authorized by the Pork Order: promotion of the pork industry. Given this, the Court

holds that the Secretary’s approval of the expenditure of checkoff funds to make payments under

the Purchase Agreement do not violate the prohibition against using the assessments to influence

legislation. 21

        C.        The Agency’s Decision is Arbitrary and Capricious

        Plaintiffs also allege that defendant’s 2016 decision to continue making payments under

the Purchase Agreement is arbitrary, capricious, and not in accordance with law. The scope of the

review to be conducted under the APA is narrow. See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). The “arbitrary and capricious” standard

of review is a deferential one, WorldCom, Inc. v. FCC, 238 F.3d 449, 457 (D.C. Cir. 2001), and

an agency’s decision is presumed to be valid. See Citizens to Preserve Overton Park, 401 U.S. at

415. The court is “not to substitute its judgment for that of the agency” but, rather, it must

“consider whether the decision was based on a consideration of the relevant factors and whether

there has been a clear error of judgment.” S. Co. Servs., Inc., v. FCC, 313 F.3d 574, 579–80 (D.C.

Cir. 2002), quoting Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43. When the record reflects the



20      Plaintiffs do argue that the trademarks are already the property of the U.S. Government by
operation of law because the trademarks were developed using assessment funds. Pls.’ Mem. at
19–23, citing 7 C.F.R. § 1230.88. But plaintiffs did not challenge the ownership of the trademarks
in their lawsuit, nor do they dispute that the trademarks were registered to NPPC and owned by
NPPC after “the Separation” the organizations in 2001. Pls.’ Mem. at 9.

21      The Court notes that plaintiffs did not challenge as illegal the licensing agreement that the
Board entered into with NPPC after the organizations separated in 2001, supporting the conclusion
that a contract between the two entities for non-lobbying activities does not violate the Pork Act.


                                                 33
“conflicting views” of experts, the law affords an agency the “discretion to rely on the reasonable

opinions of its own qualified experts.” See Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378

(1989); Mississippi v. EPA, 744 F.3d 1334, 1348 (D.C. Cir. 2013) (stating “it is not our job to

referee battles among experts”).

       This is not to say, however, that courts are expected to rubber stamp agency decisions.

NRDC v. Daley, 209 F.3d 747, 755 (D.C. Cir. 2000). Courts need not defer to “conclusory or

unsupported suppositions.” United Techs. Corp. v. U.S. Dep’t of Def., 601 F.3d 557, 562 (D.C.

Cir. 2010), quoting McDonnell Douglas Corp. v. U.S. Dep’t of the Air Force, 375 F.3d 1182, 1187

(D.C. Cir. 2004). The Court’s job is “to evaluate the rationality of [the agency’s] decision.”

Mississippi, 744 F.3d at 1348. It must be satisfied that the agency has examined the relevant data

and articulated a satisfactory explanation for its action, “including a ‘rational connection between

the facts found and the choice made.’” Alpharma, Inc. v. Leavitt, 460 F.3d 1, 6 (D.C. Cir. 2006),

quoting Motor Vehicle Mfrs. Ass’n, 463 U.S. at 43; Chem. Mfrs. Ass’n v. EPA, 217 F.3d 861, 865–

66 (D.C. Cir. 2000) (holding that agency action was arbitrary and capricious where agency offered

an explanation that was not supported by the evidence in the record). Based on the agency’s 2016

Review memorandum and the administrative record, the Court holds that defendant’s decision to

continue payments lacks the necessary rational connection between facts found and the choice to

continue approving payments.

       Defendant made two key findings in its 2016 decision: 1) that the continued use of the

trademarks as currently utilized promotes the pork industry in furtherance of the Pork Act; and 2)

that the value of the Pork trademarks as calculated by SRR is “much greater than the cost of NPB’s

remaining payments under the Contract.” AR 12. The record supports the conclusion that the

Board still makes some use of The Other White Meat trademarks to promote the industry, even if

                                                34
only as a “heritage brand.” AR 218. Therefore, the Court agrees with defendant that the limited

use that is being made is consistent with the statutory scheme.

       But the decision to approve future payments for the set of four trademarks based on SRR’s

valuation does not bear up under review for several reasons. First, the agency states that it

undertook to ascertain “the current value of the Pork trademarks.” AR 3 (emphasis added). But

the valuation it adopted to justify future payments is based on the cost of replacing a campaign

that is no longer in use and that the agency has already paid to replace. So it is not clear how that

calculation sheds light on the value of the three obsolete Other White Meat trademarks to the

agency today, and it is not clear why the agency would predicate future payments based on

replacement costs that have already been incurred.

       Second, the agency explains in its decision document that when its expert utilized this

“cost approach,” it made an effort to calculate “the cost for an organization to develop a new

trademark with the same level of effectiveness as measured by aided awareness studies of the

percentage of people who are aware of the trademark.” AR 4. But the expert’s analysis did not

do that either. SRR based its calculation on what appears to be an arbitrary target level of

consumer awareness – approximately 40% – that was arrived at without the benefit of any current

research or statistical analysis. AR 5. The desired level of consumer awareness was derived

simply by cutting the historic level of effectiveness attained by The Other White Meat slogan in

half. AR 5. But the record contains no evidence of the effectiveness – and certainly no evidence

of the level of effectiveness “as measured by aided awareness studies” – of the only one of the

four trademarks that the Board intends to use on an active basis: the Pork and Design logo

consisting of the word “pork” on the so-called “pork loin silhouette” – a flat, blue triangular

background. AR 3. Since the valuation failed to establish a logical connection between the price

                                                 35
to be paid and the actual value of the trademarks to the agency today, it does not survive APA

review.

       As noted at the start of this opinion, the 2006 Purchase Agreement involved the acquisition

of four trademarks: “PORK and Design,” Reg. # 1418703; “THE OTHER WHITE MEAT,” Reg.

# 1486548; “THE OTHER WHITE MEAT and Design,” Reg. # 3126072, and “THE OTHER

WHITE MEAT,” Reg. # 3129186. AR 2. The 2016 decision reports:

               In 2011, [the Board] designated “THE OTHER WHITE MEAT” as a
               “heritage” brand and ceased to use the three trademarks that include the
               slogan as part of its primary marketing campaign, though it continues to use
               the three trademarks on its website and in nutritional materials.

AR 3. 22

       The record underlying the 2016 decision also makes it quite clear that The Other White

Meat slogan plays no role in current marketing, and that only the Pork and Design logo remains in




22       While The Other White Meat trademark appears on the website, the assertion that the Board
“uses” The Other White Meat trademarks on its website is something of an overstatement. If one
visits the home page for Pork Checkoff, www.pork.org (last visited Jan. 31, 2017), one has to
scroll down a significant distance to get to the bottom of the page, where in a banner consisting of
a list of links to other pages, one can find a link to a “The Other White Meat” trademark page: The
Other White Meat® Brand, Pork Checkoff (Jan. 31, 2017), https://www.pork.org/about/towm/
(last visited Jan. 31, 2018). The link is also available on the Board’s “About” page. About, Pork
Checkoff (Jan. 31, 2017), https://www.pork.org/about/. If one follows this link, The Other White
Meat® Brand page describes the history, purpose, and success of the prior campaign, and it
displays the blue silhouette with the words “The Other White Meat” on it. But the trademarked
slogan is not used for promotional purposes anywhere on the website; every other page bears the
blue Pork and Design logo and a “pork checkoff” logo instead. There is no effort made in the
record to ascribe any value to this limited “use.”

                                                36
active use. 23 The Board adopted a new primary marketing program – Pork Be Inspired – in 2011,

and it spent tens of millions of dollars to develop and promote the campaign, which introduced an

entirely new slogan and incorporated only the fourth trademark involved in the Purchase

Agreement, the Pork and Design logo. See AR 252 (marketing expenditures since launching the

campaign are at least $26 million each year). The record indicates there are no plans to return The

Other White Meat trademarks to the active roster, AR 448–49; see also AR 225; at this point, the

Board simply intends to continue its own limited use of The Other White Meat trademarks, to

permit state associations use them for free, and to prevent others from infringing on them. AR 3,

7. 24

        It is true that the agency’s expert made some effort to account for the diminished use of

the complete set of trademarks. See AR 225 (explaining that trademarks experience “functional




23       The trademarks’ growing functional obsolescence became apparent, and the Board’s
investment in them was in decline, even before they were officially replaced. See AR 443–46
(2009 Board research showed that despite widespread awareness, producers were already
questioning the value of The Other White Meat and its effectiveness as a brand); AR 450
(November 2011 statement by Board official that “[c]onsumers had gotten the message” of the
brand and that it was time for the Board to move in a new brand direction with a new marketing
campaign); AR 448 (March 4, 2011 Board press release announcing the new brand and the
corresponding increase in spending for advertising: “2011 advertising media spending has more
than doubled that of recent years”).
         Indeed, even before the Board entered into the original Purchase Agreement in 2006, its
CEO suggested that the trademarks might have only a ten-year useful life ahead and that even a
“shorter life may be appropriate.” Email July 31, 2003, AR 441–42 (“We simply aren’t using it
as much and so it has less value.;”); see also July 29, 2003 valuation by Steve R. Meyer to the
Board, AR 481 (stating that seventy-five percent of the trademarks “ultimate value will be garnered
in the first 10–12 years”).

24      Thus, while the Board’s interest in maintaining its ownership of The Other White Meat
trademarks is largely motivated by its desire to defend them, the Court cannot quite agree with
plaintiffs’ assertion that the trademarks’ value “[d]ropped to [z]ero” when the Board replaced the
campaign in 2011. Pls.’ Mem. at 36–38.


                                                37
obsolescence” as their ability to perform the function for which they were designed declines,

causing their economic value to decline). But it is the incomplete and conclusory way the expert

went about this that makes the resulting opinion unreliable. SRR took note of the high level of

consumer awareness that The Other White Meat campaign had achieved (82.3% aided awareness

in 2015), AR 265, and it stated that it expected this aided awareness to decrease to “as low as

approximately 1%.” AR 219. Given those two points at either end of the spectrum, it selected the

middle of the range between 1% and 80% as the foundation for its valuation. AR 226–27. To

calculate the current value of the trademarks based on their replacement cost today, SRR estimated

the cost of a “replacement marketing campaign that would garner approximately 40% aided

awareness.” AR 226; see also 2016 Decision, AR 5 (“SRR took into account the discontinued use

of three trademarks in [the Board’s] primary marketing campaign by modeling the replacement

cost to achieve only 35% and 45% aided awareness.”).

       The problem is that the expert’s decision to split the difference between 82% and 1% was

not based on any research or factual analysis, and the choice to land on either 35% or 45% was

entirely arbitrary. In the absence of any explanation for the assumption that the marks had only

experienced a 50% decline in value to date, and that it would take a mark with approximately 40%

of aided awareness to replace them, the Court finds that the agency’s endorsement of the expert’s

approach lacks a foundation in the record.

       More important, the 82% figure that the agency’s expert cut in half was a measure of the

effectiveness of The Other White Meat campaign, including its slogan, but the only trademark the

Board intends to use in any meaningful way in the future is the plain blue triangular shape that

says “pork” – without any reference to the slogan. Thus, the Court has a concern that using 82%

as a starting point unnecessarily inflated the outcome. The record contains no aided awareness

                                               38
studies of the percentage of consumers who are aware of the design standing alone; indeed, there

is no evidence that any portion of the population recognizes the blue shape, even with the generic

word “pork” italicized on it, in connection with the Board’s promotional activities at all. And

therefore, there is no basis in the record to support the conclusion that a valuation based on

modeling the cost of replacing a campaign with a sizeable 40% level of awareness is an

appropriate way to calculate the current value of the trademarks to the Board today. In other

words, the agency purports to be basing its decision on the cost of creating a trademark with

similar value – “with the same level of effectiveness as measured by aided awareness studies,”

AR 4 – but there was no effort made to ascertain whether the primary mark being used and paid

for has any effectiveness or value.

       Moreover, while the Court is bound to defer to the experts’ opinion that a cost approach

is a generally accepted methodology for determining value, it finds the approach to be quite

disconnected from the stated goal of the exercise in this particular case: to generate “an

independent valuation of the current value of the Pork trademarks.” AR 3. SRR concluded that

it took The Other White Meat brand seven to nine years to reach the level of 40% aided awareness,

so it calculated the cost of developing a new campaign and promoting it for a period of seven

years, and for nine. AR 226–27; AR 249–63 (calculating costs from 2016 to 2022 and from 2016

to 2024). “Development costs” include the costs of designing and producing marketing materials

for television, print, internet, and direct marketing efforts, and “promotional costs” cover what the

Board would have to spend to run those materials on those various media over the time period in

question. See AR 249–51. The development and promotional costs utilized in SRR’s calculation

came from four sources: third parties, the Board’s ongoing “Be Inspired” campaign, the prior

Other White Meat campaign, and other checkoff programs. AR 224, 227–28. SRR weighted these

                                                 39
costs, AR 229, and came up with two replacement cost estimates: $113 million to develop and

promote a new campaign achieving 35% aided awareness for seven years, and $132 million to

develop and promote a new campaign achieving 45% aided awareness for nine years. AR 232.

       CONSOR and plaintiffs criticize a number of the decisions and assumptions that SRR made

in its valuation. AR 156–85; Pls.’ Opp. at 36–45 (arguing that using an investment value rather

than a fair market value was improper, that consumer awareness is a poor indicator of value, that

SRR incorrectly applied the royalty rate to the revenue of the entire pork industry in its relief from

royalty test, and that the conclusion that the trademarks can generate revenues from future sale or

licensing fees is speculative). But the Court has a more overarching concern, which is that the

valuation is not based on the trademarks’ current use as reflected in the record.

       While replacement cost may be a legitimate approximation of the value of trademarks in

use, and it made sense for the Board to look to replacement cost in 2006 when ascertaining the

price it would pay NPCC for the marks it wanted to continue to use, replacement cost does not

make sense as the measure of the value of intellectual property that has been shelved and that the

Board has already paid to replace. The record does not explain why the cost to create a new

campaign that would be in use is a fair approximation of the value of retired marks that are not

being used today. Nor does it explain why it makes sense to approve the ongoing expenditure of

check-off funds based on the amount it would cost to replace the trademarks when the agency has

already paid to replace those very trademarks. In effect, the Board is incurring the expense of

replacing the trademarks for a second time.

       When one couples the fact that the three distinctive and valuable trademarks that were

purchased in 2006 are no longer in use, with the fact that the Board has already invested millions

in developing and supporting a new campaign that incorporates only the fourth trademark – a logo

                                                 40
with undetermined value, it is not logical to assume that the current value of the three “heritage”

trademarks plus the logo is the same as the cost of developing an entirely new campaign from

scratch, even if SRR’s experts accurately predicted what such an effort would involve. The expert

does not explain why the methodology is valid under these circumstances, and 2016 decision does

not grapple with these obvious deficiencies, and therefore, it ignores relevant evidence before the

agency about the Board’s current and expected use of the trademarks. See El Rio Santa Cruz

Neighborhood Health Ctr. v. U.S. Dep’t of Health & Human Servs., 396 F.3d 1265, 1278 (D.C.

Cir. 2005) (finding agency action arbitrary and capricious in failing to address relevant evidence

before it).

        Since the expert valuation relied upon by the agency does not answer the question the

inquiry was supposed to answer – what is the “current value of the Pork trademarks?” – and it does

not, as the agency directed, calculate that value based upon “the cost for an organization to

develop a new trademark with the same level of effectiveness as measured by aided awareness

studies of the percentage of people who are aware of the trademark,” AR 3, 4, the Court holds

that defendant’s decision is arbitrary, capricious, and not supported by the record, and the agency

is enjoined from approving any future payments based on the 2016 Review.

                                        CONCLUSION

        For the reasons set forth above, plaintiffs’ motion for summary judgment [Dkt. # 52] is

GRANTED IN PART and DENIED IN PART, defendant’s motion to dismiss for lack of subject

matter jurisdiction or in the alternative for summary judgment [Dkt. # 54] and intervenor-

defendant’s motion to dismiss or in the alternative for summary judgment [Dkt. # 55] are

GRANTED IN PART and DENIED IN PART. The Court will grant defendants’ motions to




                                                41
dismiss Counts I, II, and III, and the Court will enter judgement in favor of the plaintiffs on what

has been deemed to be Count IV. A separate order will issue.




                                                AMY BERMAN JACKSON
                                                United States District Judge

DATE: February 1, 2018




                                                42